Title: To George Washington from Harriot Washington, 7 January 1794
From: Washington, Harriot
To: Washington, George


          
            Culpeper [Va.] January [7, 1794]
          
          I hope My dear Uncle will excuse my troubling him so soon again, but as he is the only
            Freind, on earth that I can apply to, for any thing I am induced to think that my
            necesity will apologize for me. I have spent the winter in Culpeper with Cousin Carter,
            in a very retired manner, we have scarcely seen a person since we came up, and as I am
            just a going to return to Fredericksburg, I shall be thousand time’s oblieged to My dear
            Uncle, if he will give me as much money as will get me a silk jacket and a pair of shoes
            to wear to the birth night as that will be the first Ball I shall have been to this
              winter.
          Cousin Carter join’s me in love to you and Aunt Washington. I am My dear Uncle Your
            affectionate Neice
          
            Harriot Washington
          
        